t c memo united_states tax_court compaq computer corporation and subsidiaries petitioner v commissioner of internal revenue respondent docket no filed date mark a oates john m peterson jr james m o'brien owen p martikan paul ef schick robert s walton tamara l frantzen erika s schechter a duane webber david a waimon lafayette g harter iii and steven m surdell for petitioner raymond l collins and todd a ludeke for respondent memorandum findings_of_fact and opinion cohen chief_judge respondent determined deficiencies and a penalty in petitioner's federal income taxes as follows penalty taxable_year ended deficiency sec_6662 a date dollar_figure -- date big_number dollar_figure the issue addressed in this opinion is whether income relating to printed circuit assemblies pca's should be reallocated under sec_482 to petitioner from its singapore subsidiary for its and fiscal years a separate opinion will address issues previously tried and briefed of whether petitioner's purchase and resale of american depository receipts in lacked economic_substance and whether petitioner is liable for an accuracy-related_penalty pursuant to sec_6662 petitioner has also filed a motion for summary_judgment on the issue of whether petitioner is entitled to foreign tax_credits for certain united kingdom advance_corporation_tax payments unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference compaq computer corporation is a delaware corporation with its principal_place_of_business in houston texas compag computer corporation and subsidiaries filed consolidated federal_income_tax returns for the taxable years ended date and date as used in this opinion petitioner will refer to compag computer corporation together with its subsidiaries compag u s will refer to the compaq computer corporation houston operation that includes the company headquarters and a manufacturing plant background compaq u s was founded in when a group of former employees of texas instruments designed a portable personal computer pc on a place mat in a restaurant since its incorporation compag u s has been engaged in the business of designing manufacturing and selling pc's and by compag u s had become the world's largest manufacturer of pc's the success of compaq u s was primarily attributable to its ability to bring high-quality products to market guickly at all relevant times compag u s manufactured central processing units cpu's for its pc's at compaq u s in houston at compag asia pte ltd compag asia in singapore and at compaq computer manufacturing ltd in scotland the materials required to manufacture cpu's include pca's the electronic circuitry inside the cpu that allows the pc to operate each pca consists of a printed circuit board the communication platform to which components are attached and any number of combinations of chips resistors and capacitors these circuits and boards interconnect to deliver a desired electronic function compaq u s had three sources of pca's compag u s manufactured pca's itself in addition compag u s purchased pca's from compag asia and from various unrelated pca subcontractors unrelated subcontractors that were primarily located in the united_states approximately half of the compaq u s through pca requirements were manufactured by compaq u s or purchased from unrelated subcontractors and the other half were manufactured by compag asia pca technology pca's are characterized by the types of components placed on the printed circuit board components are attached to the board through soldering and components soldered to the surface of the printed circuit board are known as surface-mount smt components components having leads that are inserted through holes in the printed circuit board and then soldered to the board are through hole components pca'ss containing only surface- mount components are known as smt pca's and pca's containing only through hole components are known as through hole pca's pca's that use both through hole and smt components are known as mixed technology pca's although smt components are generally smaller than their through hole counterparts there is no functional difference between them the smt process however is the newer process and packs components densely on both sides of the printed circuit board reducing the size of the pca by one-third to one-half during and pca's rarely had only smt components because some components were not available in the surface-mount format the key feature of size for all components both smt and through hole is lead pitch lead pitch is the center-to- center distance between the adjacent leads that connect components to the printed circuit board for example the lead pitch of a through hole component may be mils or one-tenth of an inch by comparison the lead pitch of a comparable smt component is about mils when lead pitch is reduced to or mils the component is a fine pitch component many compaq u s pca's had multiple fine pitch devices on the same board that required significant process engineering controls thus increasing the complexity of the manufacturing process the manufacturing process was further complicated when fine pitch devices were scattered throughout the board were placed near the edges of the board or were placed on the bottom side of the board smt manufacturing is capital intensive and works best with smt placement equipment featuring vision technology this technology has the precise capability to place small smt components on the correct electronic connections on each printed circuit board during the soldering process vision technology incorporates video cameras that examine each chip's and pca's rotation and orientation to ensure precise placement compaq u s used fuji placement equipment and generally required unrelated subcontractors to use the same equipment in addition smt manufacturing requires well-trained machine operators to follow detailed manufacturing procedures and experienced engineers to supervise and control the manufacturing process through hole technology is less reliant on manufacturing equipment accordingly through hole components may be inserted manually or by machines depending upon the number of components on the pca when there are very few through hole components or odd-shaped through hole components the through hole components are inserted manually compaq u s processes compaq u s used many advanced processes in manufacturing its pca's for example petitioner developed and used the no-clean process that eliminated the need to clean pca's after soldering before developing the no-clean process compag u s had to clean pca's removing flux from the printed circuit board flux is a detergent used prior to soldering to remove impurities from the soldering surfaces and to prepare a clean surface for joining flux had to be removed after soldering to prevent pca corrosion and field failures the no-clean process uses less potent flux that does not cause corrosion or field failures and does not require removal after soldering takes place this process however reguires a controlled soldering atmosphere and tight process controls to prevent defects compaq u s also used paste-in-hole technology and wave soldering of bottom-side small outline integrated circuits soic's these processes used different methods of soldering components to printed circuit boards adding to the manufacturing complexity of pca's used by compaq u s due to the extensive engineering support and tight manufacturing controls required to use these processes in addition compag u s used u-shaped continuous flow manufacturing lines rather than the more common batch processing continuous flow manufacturing reduces the time required to manufacture a pca because a bare printed circuit board starts at the beginning of a manufacturing line and flows through the manufacturing process nonstop until both sides of the board are populated with components and tested for defects the u-shaped lines used by compag u s and compaq asia featured a layout of lines in au shape so that testing took place in front of the beginning of the assembly process with short cycle time and in-circuit testers located in front of the pick-and-place machines due to the u shape of the line process controls and immediate corrective actions could be implemented based on test data to ensure guality in contrast the batch processing used by many unrelated subcontractors transfers boards in batches between machines on the manufacturing floor this results in inventory buildup and increases the defect rate due to reduced guality controls after assembly the pca's are tested to guarantee that the pca is functioning properly there are two types of tests that compaq u s performs in-circuit tests ict and functional tests the more precise of the two is ict compag u s uses genrad testers and specific test programs to perform ict's and is able to pinpoint specific defects functional tests generally detect whether there are defects in the pca if an error is found additional procedures must be performed to locate the specific error these tests monitor quality by scrutinizing first-pass yields the percentage of pca's that pass tests the first time tested pca's that pass these tests the first time are considered to be of higher quality a pca that fails either the ict or functional test is repaired or reworked until the pca passes the tests and meets the compag u s guality standards if the pca cannot be repaired it is scrapped the time and personnel required to debug and rework a board add to the pca's cost and degrade the pca's quality and reliability types of pca's compaq u s segregated pca purchases into five different categories of pca's processors power supplies memory boards video boards and a catchall category entitled backplane other at all sites pca's within each product category were built using the same design guidelines the same workmanship standards the same or virtually identical manufacturing equipment the same manufacturing process the same materials purchased from the same approved vendor list avl and were tested using the same or virtually identical test equipment and programs within each category the only differences in the pca's were the particular components used on each individual pca and the time required to process the pca on the manufacturing line with respect to power supplies the global power supply market was made up of two distinct market segments----custom power supplies and commodity power supplies----and the industry generally acknowledged that commodity power supplies were of lesser quality with limited functionality power supplies designed by compaq u s and compag asia fell into the custom power supply market segment compaq asia in the mid-1980's compag u s pursued material cost savings allegedly available in asian markets in both pc and pca manufacturing specifically in petitioner began doing business with automated assembly of singapore aas purchasing through hole pca's aas did not however meet compag u s guality expectations and was not responsive to compag u s production demands accordingly petitioner fired aas in date compaq u s attempted a similar cost savings effort in using bolnar an unrelated international purchasing organization but this business relationship was also unsuccessful based on these two unsuccessful attempts to access lower material_costs compag u s opened compaq asia in singapore in compag asia was organized under the laws of singapore and during all relevant years was a wholly controlled subsidiary of compaq u s compaq asia was primarily a pca subcontractor manufacturing all types of pca's to compag u s specifications compaq asia shipped its first pca's in and overall was successful in achieving worldwide material cost savings for compag u s the compag asia factory was substantially_similar to compaq u s from the architecture of the plant to the makes and models of the machines on the production floors specifically compag asia used the same fuji vision centering pick-and-place equipment genrad test equipment screen printers and reflow ovens used by compaq u s in addition compag asia utilized many of the same manufacturing processes used by compag u s including u-shaped continuous flow manufacturing lines no-clean paste-in-hole and wave soldering of bottom-side soic's compaq asia was also responsible for improving designs and manufacturing processes for all compag asia pca's and cpu's including designs for custom power supplies and compaq asia built pca's with multiple fine pitch components that reguired critical process controls to reduce rework and maintain quality as with compag u s the top priority of compag asia was to produce high-quality products compag u s developed in-house workmanship standards that specified acceptable and unacceptable guality of pca's all manufacturing sites including compag asia and unrelated subcontractors were required to comply with these standards to ensure quality compag asia conducted extensive in-house training and used statistical process controls to monitor the processes so compag asia engineers could take quick corrective actions if necessary as a result compaq asia achieved ict first-pass yields of percent in and percent in and functional test first-pass yields of percent in and percent in compaq asia was more advanced than other singaporean pca producers that primarily produced pca's for disk drives and other small electronic devices which had few technological manufacturing and process control requirements accordingly compaq asia did not compete with those companies because those singaporean subcontractors did not have the technology to manufacture pca's to satisfy compag u s quality expectations standard costs like most organizations that produce a large number of individual products using processes that are both complex and relatively standardized during the years in issue compag u s and compaq asia tracked their manufacturing costs using a standard cost system that assigned specific costs to arrive at a material standard a labor standard and an overhead standard the standard material_costs for compag u s and compag asia were estimates of future costs expected to be paid for materials from vendors on the compag u s avl the standard labor and overhead costs for compag u s were based on forecasted production in the houston facility the standard labor and overhead costs for compaq asia were based on forecasted production in the singapore facility the standard costs for material labor and overhead for compag asia were generally lower than the same standard costs for compag u s transfer prices purchases from compag asia satisfied approximately one-half of the pca needs of compag u s from to during that time compaq u s purchased the following amounts of pca's from compaq asia unit sales compaq asia pca shipments unit sales compaq asia pca shipments dollar_figure dollar_figure unit sales compaq asia pca shipments compag u s turnkey price for the pca's listed above transactions components from suppliers on the compag u s prices as compag u s compensated unrelated subcontractors for materials overhead as well as a profit markup on each u s consignment transactions components to the subcontractor by compag u s dollar_figure power supplies big_number dollar_figure big_number big_number dollar_figure big_number big_number dollar_figure processors big_number dollar_figure big_number dollar_figure big_number dollar_figure the turnkey price paid_by compag u s compag u s memory boards big_number dollar_figure dollar_figure big_number dollar_figure video boards big_number dollar_figure big_number big_number dollar_figure big_number dollar_figure backplane other big_number dollar_figure big_number dollar_figure big_number dollar_figure big_number in turnkey purchased other pca's on a consignment basis labor in contrast in total big_number dollar_figure big_number dollar_figure big_number dollar_figure paid what is recognized in the industry as the unrelated subcontractors purchase materials and avl paying the same and compaq consigned raw materials and and the consignment price paid compensated unrelated subcontractors for their labor and overhead costs plus a profit on the labor and overhead because there was stiff competition from unrelated subcontractors for most pca's by the market the prices for compag asia pca's were set prices were set at levels allowed semiannually by the compag u s tax department and were based on compaq u s standard manufacturing costs that compaq u s used as a benchmark for purchasing pca's from unrelated subcontractors the prices did not however include compensation_for overtime rework performed changes in material prices changes in the delivery schedule material cancellation costs inventory_shrinkage production scrap setup charges or obsolete inventory specifically in and the transfer prices for compaq asia pca's were set using a cost-plus formula pursuant to sec_1_482-2a income_tax regs the formula was compag u s labor and overhead costs minus compag u s overhead costs that would continue to be incurred by compag u s despite manufacture of pca's at compag asia compag u s fixed overhead costs multiplied by dollar_figure plus compag u s material_costs compaq asia costs were not used as part of the transfer price analysis in the formula was amended and compag asia material labor and overhead costs were multiplied by plus a total location_savings times the total location_savings was calculated by subtracting compag asia material labor and overhead costs and compag u s fixed overhead costs from compag u s standard material labor and overhead costs -- - compaq asia sales to compag u s during and were and percent of compag u s standard cost to produce the pca's respectively on an aggregate basis compag asia sold pca's to compag u s at an average transfer price that was equal to percent of compag u s standard costs for and the following table breaks down the pca'ss into separate categories and compares compag asia prices to compag u s standard cost during and power memory backplane supplies processors boards video boards other total compaq asia pca big_number big_number big_number big_number big_number shipments units compaq asia pca dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure shipments sdollar_figure compaq us std cost dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number compaq asia price as of compaq us std cost unrelated subcontractors in addition to making purchases from compag asia compag u s also purchased pca's from unrelated subcontractors during to and had used unrelated subcontractors as a source of pca's since compag u s maintained this ongoing relationship with its unrelated subcontractors so it would be able to respond to market demands when necessary bringing products to market as quickly as possible compag u s also used the prices that were paid to the unrelated subcontractors as a benchmark for its standard manufacturing costs in evaluating potential subcontractors compaq u s required subcontractors to have significant manufacturing experience financial stability competent management and strong engineering compaq u s developed the world class supplier process survey the wcsp to evaluate new subcontractors and to provide feedback to existing subcontractors this survey takes into consideration quality system management documentation procurement manufacturing and material control final acceptance calibration quality information and statistical process control the compag u s commodity management team cmt was responsible for administering the wcsp and evaluating pca subcontractors in selecting subcontractors the cmt chose subcontractors to complete the wcsp and from this information the cmt picked which subcontractors to visit and evaluate compaq u s preferred that unrelated subcontractors use the same fuji manufacturing equipment genrad test equipment and programs in their manufacturing process that compag u s used in manufacturing pca's this allowed compaq u s to provide customer support to its unrelated subcontractors and to troubleshoot a problem because it was familiar with the equipment in addition the same equipment allows the unrelated subcontractors to use the same programs compaq u s also preferred its subcontractors to use the continuous flow rather than the batch manufacturing process although most subcontractors operated in batch mode from to compaq u s required unrelated subcontractors to meet compag u s quality standards and guidelines in manufacturing pca's compaq u s worked closely with unrelated subcontractors to develop relationships that would improve quality and on-time delivery in addition members of the cmt visited the subcontractors or the subcontractors visited compag u s for training new product introduction and problem resolution in and competition among unrelated subcontractors for pca business was intense and was driven by technology quality service price and the ability to deliver on time the competition was also global in scope as the compag u s unrelated subcontractors that were located in the united_states not only competed against each other but also competed against far east subcontractors including compag asia compaq u s purchases from unrelated subcontractors were primarily on a consignment arrangement the unrelated subcontractors with which compaq u s did business were as follows itec sci manufacturing inc sci philips circuit assemblies inc philips victron inc victron lung hwa electronics company lung hwa citizen watch co ltd citizen avex electronics inc avex solectron corporation solectron celestica gss array technology inc gss array texas instruments inc texas instruments jabil circuit inc jabil xetel corporation xetel and bull hn information systems inc bull hn most of these unrelated subcontractors were located in the united_states however there were some exceptions lung hwa was a taiwanese pca manufacturer from which compag u s purchased pca's from through and solectron had plants in the united_states and malaysia however the solectron plant in malaysia primarily manufactured simple pca's for disk drives and telephone headsets the more complex solectron boards were built at the solectron california plant because that plant was more advanced most of the unrelated subcontractors that did business with compaq u s between and used the same pick-and-place equipment and test equipment as compag u s there were however some exceptions for example compag u s tolerated the use by philips of non-fuji equipment because philips manufactured the pick-and-place equipment that it used and was capable of operating and repairing philips equipment alleviating potential production concerns philips however later converted to fuji placement equipment lung hwa used panasert and xetel used panasonic placement equipment rather than fuji machines but compag u s ultimately terminated its business relationship with both companies lung hwa was unable to meet compag u s production demands without exceeding quoted prices and xetel experienced significant manufacturing and quality problems when it converted the machines to vision technology compaq u s was unable to provide technical assistance to xetel because the machines were not fuji machines in addition to difficulties with subcontractors having different machines compaq u s also experienced difficulty with subcontractors that used different processes including texas instruments although texas instruments had acceptable quality its use of the batch process of manufacturing created some difficulties in shipping pca's on time compaq u s purchases from compaq asia were nearly identical to purchases from unrelated subcontractors but there were some differences in the transactions between the parties for example compaq u s incurred additional freight and duty costs annually when dealing with compag asia in the amounts of dollar_figure million and dollar_figure million respectively with respect to materials compaq asia was responsible for leftover parts while compaq u s reimbursed unrelated subcontractors for leftover parts in addition compag u s paid compag asia in days while unrelated subcontractors were generally paid in days another transactional difference was that compaq u s paid for setup charges in transactions with unrelated subcontractors in the amount of dollar_figure million during and while not making comparable payments to compag asia - - during through percent of compag u s purchases from unrelated subcontractors were from subcontractors located in the united_states compag u s had some bad experiences with unrelated subcontractors in foreign countries and when demand for compag u s products increased in compaq u s increased its purchases from unrelated subcontractors in the united_states rather than purchasing from far east subcontractors respondent's audit determination in response to information requests during the audit petitioner described its transfer price formula as a cost plus formula inclusive of location_savings and stated that the comparable_uncontrolled_price_method the cup_method was not applicable to petitioner's purchase of pca's from compag asia respondent adopted a modified cost-plus or profits--based fourth method pursuant to sec_1_482-2a income_tax regs marking up compaq asia manufacturing costs by an operating_profit markup of percent this method was based on the report of respondent's staff economist peter balash balash and produced an aggregate price for compag asia pca's that was dollar_figure less than the compag u s and combined return positions accordingly respondent determined that the prices that compag u s paid to compag asia for pca's during and did not constitute arm's-length prices the notice_of_deficiency increased compag u s income by the following amounts taxable_year ended amount date dollar_figure big_number date big_number petitioner's analysis prior to trial petitioner abandoned its cost-plus_method of calculating the arm's-length prices for compag asia pca's and at trial defended the intercompany prices pursuant to the cup_method based on compag u s regular and substantial purchases of identical or nearly identical pca's from uncontrolled subcontractors to support its position at trial of this case compag u s compared these prices to its standard cost which was ona turnkey basis using a process referred to as the turnkey equivalent the turnkey equivalent is the sum of the turnkey transactions and the adjusted consignment transactions adjusted consignment transactions are calculated by taking consignment transactions with unrelated subcontractors and adding compag u s standard material_costs plus a material markup of percent a markup that was derived from compag u s turnkey purchases of dollar_figure million from iec electronics corporation iec an unrelated subcontractor of compag u s the material markup used by compag u s was a function of the risk taken by the unrelated subcontractor in the pca industry during through material markups ranged from percent to percent with an average at approximately to percent to complete the comparison the turnkey equivalent was then divided by the quantity of pca's to arrive at a weighted average for unrelated subcontractor prices between and compag u s purchased over million pca's from unrelated subcontractors at an aggregate price of consignment basis turnkey equivalent price of dollar_figure million dollar_figure million on both a turnkey and these purchases translated into an aggregate the following chart sets forth all compag u s purchases from unrelated subcontractors during to power memory video backplane supplies processors boards boards other total avex units big_number big_number big_number big_number purchases dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure turnkey equivalent purchases so dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure of compaq u s standard cost bull hn units big_number big_number purchases dollar_figure dollar_figure so so so dollar_figure turnkey equivalent purchases dollar_figure dollar_figure dollar_figure so so dollar_figure of compaq u s standard cost celestica units big_number big_number purchases dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure turnkey equivalent purchases dollar_figureo dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure of compaq u s standard cost citizen units big_number big_number big_number big_number purchases dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure turnkey equivalent purchases dollar_figure dollar_figure so so so dollar_figure of compaq u s standard cost philips units purchases turnkey equivalent purchases of compaq u s standard cost gss array units purchases turnkey equivalent purchases of compaq u s standard cost iec units purchases turnkey equivalent purchases of compaq u s standard cost jabil units purchases turnkey equivalent purchases of compaq u s standard cost lung hwa units purchases turnkey equivalent purchases of compaq u s standard cost sci units purchases turnkey equivalent purchases of compaq u s standard cost solectron units purchases turnkey equivalent purchases of compaq u s standard cost texas instruments units purchases turnkey equivalent purchases of compaq u s standard cost victron units purchases turnkey equivalent purchases of compaq u s standard cost xetel units purchases turnkey equivalent purchases of compaq u s standard cost power supplies dollar_figure dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure processors big_number dollar_figure dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure memory boards big_number dollar_figure dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure dollar_figure dollar_figure video boards big_number dollar_figure dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure backplane other big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure dollar_figure dollar_figure total big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure big_number dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure vendor totals units purchases turnkey equivalent purchases of compaq u s standard cost average weighted by compag asia production generally purchases because the turnkey equivalent includes the aggregate power supplies big_number dollar_figure big_number dollar_figure big_number processors big_number dollar_figure dollar_figure memory boards big_number dollar_figure dollar_figure big_number video boards big_number dollar_figure dollar_figure big_number backplane other big_number dollar_figure dollar_figure big_number the turnkey equivalent is greater than the actual purchase_price in all transactions plus material cost and total big_number dollar_figure dollar_figure material markup components to adjust consignment transactions to the turnkey basis there are instances in the chart when the turnkey equivalent is less than the actual purchases from an unrelated subcontractor e avex citizen and sci this result is seemingly inconsistent with the foregoing definition of turnkey equivalent the deviation in the chart from the norm is attributable to petitioner's inability to locate standard cost data from compaq u s to correspond with the pca's purchased in certain transactions with the identified unrelated subcontractors accordingly analysis because petitioner was unable to compare the purchases petitioner excluded the transactions from the from the unrelated subcontractor with the appropriate compag u s standard cost this chart compares the compag u s payments to unrelated subcontractors to the compag u s turnkey equivalent standard costs for the pca's the analysis indicates that compag u s paid an average price to the unrelated subcontractors of percent of compaq u s standard cost if the average is weighted to reflect compag asia production of power supplies processors memory boards video boards and backplane other boards in and the analysis results in an average price of percent of compag u s standard cost ultimate findings_of_fact compag u s bought million pca's worth dollar_figure million ona turnkey equivalent basis from unrelated subcontractors the pca's were nearly identical to pca's sold by compag asia to compaq u s after adjustment for differences in physical property and circumstances of the sales the prices that compaq u s paid to the unrelated subcontractors for pca's were comparable to the prices that compag u s paid to compag asia for pca's opinion the issue that we are considering here is whether the transfer prices for pca's that were charged between compag u s and compag asia meet the arm's-length standard of sec_482 petitioner asserts that respondent's notice determinations are unacceptable and that comparable transactions between unrelated parties prove that the transfer prices satisfy the arm's-length - - standard petitioner argues that under the cup_method dictated by sec_482 regulations petitioner's proof must prevail respondent asserts that petitioner has not presented comparable uncontrolled prices to prove that its transfer_pricing system should be upheld and thus the amounts determined under the notice_of_deficiency should be sustained or alternatively that we should adopt the recommendations of respondent's experts respondent's primary argument is that petitioner's turnkey equivalent analysis is not based on actual transactions and therefore does not satisfy the applicable regulations both parties presented experts to support their respective positions we do not list or discuss here the qualifications of the experts our decision is not based on comparing qualifications and listing them would unduly lengthen this opinion similarly we do not use titles in this opinion because we do not wish to imply any greater deference to the academic experts than to the industry experts rather we focus on the degree to which the experts' opinions are supported by the evidence we reject conclusory opinions that are unexplained or are contrary to the factual evidence and we do not discuss at length any opinion that although undisputed or logically persuasive does not affect our factual conclusions on this issue -- p7 - sec_482 gives respondent broad authority to allocate gross_income deductions credits or allowances between two related corporations if the allocations are necessary either to prevent evasion of taxes or to reflect clearly the income of the corporations see 102_tc_149 the applicable standard is arm's-length dealing between taxpayers unrelated by ownership or control see sec_1_482-1a income_tax regs as stated in 96_tc_226 the purpose of sec_482 is to prevent the artificial shifting of the net incomes of controlled taxpayers by placing controlled taxpayers on a parity with uncontrolled unrelated taxpayers x the regulations attempt to identify the true_taxable_income of each entity based on the taxable_income which would have resulted had the entities been uncontrolled parties dealing at arm's length when respondent has determined deficiencies based on sec_482 the taxpayer bears the burden of showing that the allocations are arbitrary capricious or unreasonable see id 84_tc_996 affd on this issue revd in part and remanded 856_f2d_855 7th cir respondent's sec_482 determination must be sustained absent a showing of abuse_of_discretion see 92_tc_525 affd 933_f2d_1084 2d - - cir 88_tc_252 85_tc_754 affd 849_f2d_393 9th cir whether respondent has exceeded his discretion is a question of fact tn reviewing the reasonableness of respondent's determination the court focuses on the reasonableness of the result not on the details of the methodology used sundstrand corp subs v commissioner supra pincite see also 56_tc_961 in most instances where respondent abandons his notice position at trial courts conclude that allocations in the notice under sec_482 are arbitrary and capricious see eg sundstrand corp subs v commissioner supra pincite perkin-elmer corp subs v commissioner tcmemo_1993_414 petitioner contends that respondent did not present evidence to support the deficiencies in the notice in determining the notice amounts respondent redetermined the compag asia prices using sec_1_482-2a income_tax regs accordingly respondent increased compaq asia manufacturing costs by an operating_profit of percent resulting in a dollar_figure income allocation with respect to compaq asia pca's this adjustment was based on reports of respondent's staff economist balash at trial balash did not testify as an expert and the opinion portion of his report was not admitted as expert evidence instead respondent relied heavily on the economic analysis of clark j chandler chandler to support respondent's sec_482 allocation respondent neither presented an alternative cup analysis nor proposed specific adjustments to petitioner's analysis chandler used two cost-plus alternatives one using iec as a cost-plus comparable resulted in a weighted average markup on total compaq asia standard costs of percent after he factored in accounting differences between compag asia and iec the result was a weighted average markup on compag asia standard costs of percent based on an analysis of operating margins and operating profits as a percent of average operating_assets as well as on an analysis of operating_assets divided by total assets chandler concluded that respondent's determination was reasonable he also used underlying data from iec to determine weighted average cup cost-plus markups over compag asia total standard costs of percent for and percent for chandler however used unrealistic material labor and overhead markups in applying his formulas if markups in the range of industry markups are used the results of chandler's analysis bear no recognizable relation to respondent's notice amounts as set forth below petitioner's cup analysis establishes an arm's-length price for pca purchases by compag -- - u s from compaq asia that is approximately dollar_figure million greater than respondent's determination in the notice due to the significant difference in these arm's-length prices and respondent's determination in the notice_of_deficiency we conclude that respondent's allocations lead to an unreasonable result and are thus arbitrary capricious and unreasonable respondent argues that the shortcomings of the notice should be excused because respondent assertedly considered all of the evidence available to him at the time that he issued the notice respondent argues an analogy to 108_tc_147 specifically respondent contends that petitioner used the cost-plus_method in arriving at the return position but at trial used the cup_method to establish the arm's-- length prices of compag u s purchases from compag asia accordingly respondent argues that the deficiency determination should not be held arbitrary and capricious because when the notice position was formulated it was reasonable unlike the situation in asat inc which applied the sanction aspects of sec_6038a respondent here was not denied any information necessary to a reasonable determination petitioner's change_of position is not the eguivalent of unfair withholding of evidence petitioner's conduct does not in this case enhance the credibility of the statutory notice arm's-length prices in addition to proving that the deficiencies set forth in the notice are arbitrary capricious or unreasonable petitioner must also prove that the prices charged by compaq asia were consistent with arm's-length pricing see seagate tech inc consol subs v commissioner t c pincite eli lilly co v commissioner t c pincite the regulations set forth three pricing methods to determine whether there is an appropriate arm's-length price first if comparable uncontrolled sales exist the regulations mandate that the cup_method be used if there are no comparable uncontrolled sales the resale_price_method must be utilized if the standards for its application are met if the standards for the resale_price_method are not satisfied either that method or the cost-plus_method may be used depending upon which method is more feasible and is more likely to result in an accurate estimate of an arm's-- length price where none of the three methods can be reasonably applied some other appropriate method may be used see sec_1_482-2a income_tax regs under the cup_method the arm's-length price of a controlled_sale is equal to the price paid in comparable uncontrolled sales including necessary adjustments uncontrolled sales are sales in which the seller and the buyer are not members of the same controlled_group these include sales between a member of the controlled_group and an unrelated party as well as unrelated sales in which none of the parties are members of the controlled_group uncontrolled sales are considered comparable to controlled sales if the physical property and circumstances involved in the uncontrolled sales are identical to the physical property and circumstances involved in the controlled sales or if such properties and circumstances are so nearly identical that differences either have no effect on price or such differences can be reflected by a reasonable number of adjustments to the price of the uncontrolled sales adjustments can be made only where such differences have a definite and reasonably ascertainable effect on price some of the differences listed in the regulations as possibly affecting price are differences in guality terms of sale intangible_property associated with the sale level of the market and geographic market in which the sales takes place whether differences render sales noncomparable depends upon the particular circumstances and property involved see sec_1_482-2a income_tax regs petitioner has presented substantial evidence of uncontrolled transactions with unrelated subcontractors petitioner's cup analysis is predicated on compag u s purchases of million pca's from unrelated subcontractors between and the aggregate purchase_price of these pca's totaled dollar_figure million on a turnkey equivalent basis and was percent of the compaq u s standard cost in addition the purchases occurred in the regular course of business and were substantial in both frequency and amount see seagate tech inc consol subs v commissioner supra pincite rejecting cup comprised of single transaction although these transactions were not identical to the controlled transactions involving compag asia we conclude that they are sufficiently similar to provide a reliable measure of an arm's-length_result thus the purchases from unrelated subcontractors identified by petitioner qualify as comparable uncontrolled sales for purposes of application of the cup_method compaq u s purchases of pca's from unrelated subcontractors however differ in some respects from the pca purchases from compag asia accordingly within the context of sec_1_482-2a income_tax regs and the particular facts in this case the specific differences between the compag u s purchase of pca's from compag asia and unrelated subcontractors must be examined to determine whether and to what extent differences in the various properties and circumstances affect price as expressly authorized by sec_1_482-2a iv income_tax regs compaq u s segregated the pca purchases from compaq asia and unrelated subcontractors into different categories of pca's within each category the pca's had only - -- minor physical differences the difference in price relating to the minor differences in physical properties can be quantified with definite and reasonably ascertainable adjustments see sec_1_482-2a example income_tax regs since minor physical differences in the product generally have a definite and reasonably ascertainable effect on prices such differences do not normally render the uncontrolled sales noncomparable to the controlled sales the record demonstrates that the only differences in pca's within each product category were the particular components used on each individual pca and the time required to process pca's on the manufacturing line we are persuaded that these differences can be corrected with adjustments to compaq u s standard costs the compag u s standard cost of labor and overhead is equal to the time required to process a given pca multiplied by the compag u s hourly labor and overhead rate the compag u s standard material cost for a given pca is the sum of the unburdened purchase order prices for each and every component used on the pca as set forth in the bill of materials thus according to petitioner the compag u s standard costs account for differences in the time required to process a pca and in the cost of the materials on the pca based on the uncontrolled purchases of million pca's the turnkey equivalent price of pca's purchased from unrelated -- - subcontractors was percent of the compag u s standard costs weighted to the compag asia production amount compaq asia turnkey prices were percent of the compag u s standard cost thus the relationship between compaq asia prices and unrelated subcontractors prices is definite and a reasonably accurate adjustment can be made using these ratios adjusting for minor physical differences and differences in production time in this manner is consistent with compag u s actual arm's-length dealings and real world experience unrelated subcontractor prices are directly related to compaq u s standard costs to produce the pca's in-house accordingly a decrease of dollar_figure million in the compag asia aggregate price may be warranted for physical differences and differences in production time quality is also a factor that may affect price in this case however no adjustment is necessary because the pca's that were purchased from compag asia were of equal or greater quality than the unrelated subcontractor pca's compaq u s occasionally reworked defective pca's that were purchased from compag asia and unrelated subcontractors in so doing compaq u s reworked a significantly higher percentage of unrelated subcontractors' pca's than of compaq asia pca's during and compagq u s incurred costs of dollar_figure million to rework defective compag asia pca's compaq u s did not charge compag asia or unrelated subcontractors for this rework activity petitioner however adjusted the uncontrolled price by the full amount of compag u s rework costs on compaq asia pca's decreasing the compagq asia aggregate price by the dollar_figure million of rework of defective pca's differences in payment terms also affect price but an adjustment can be made to make controlled and uncontrolled sales comparable in this case compaq u s paid unrelated subcontractors in days and paid compag asia in days using the contemporaneous monthly prime rate the payment term adjustment sought by petitioner would increase the compag asia aggregate price by dollar_figure million only one adjustment is necessary for the intangible_property associated with the controlled and uncontrolled transactions compaq u s purchased power supplies from unrelated subcontractors and compaq asia unlike unrelated subcontractors such as iec and citizen which merely built power supplies to compaq u s specifications compaq asia had joint design responsibilities for power supplies with compag u s thus all things being equal compaq asia should have been paid more than the unrelated subcontractors for the services provided to compag u s the uncontroverted evidence establishes that in the power supply sector of the pca industry power supply design services add approximately percent over and above the price to have power supplies manufactured to specifications thus petitioner contends that an upward adjustment of percent is appropriate to make uncontrolled subcontractor power supply prices comparable to that of compaq asia power supply prices this adjustment would increase the compag asia aggregate power supply price by an additional percent the regulations also state that differences in the level of the market at which purchases are made may impact price see sec_1_482-2a income_tax regs see also 55_tc_56 in this case there is no difference in the level of the market compaq asia and unrelated subcontractors functioned as subcontractors to compaq u s thus no adjustment is necessary definite and reasonably ascertainable adjustments are also necessary if the geographic market in which the sales take place has an effect on price see sec_1_482-2a income_tax regs compaq u s subcontractors were primarily located in the united_states and sold fob plant compaq asia was located in singapore and sold fob plant while compag asia and the unrelated subcontractors sold their pca's from different locations they all sold their products into the same market---- the united_states the pca industry is global in nature and compaq asia competitors for compag u s business were located primarily in the united_states contrary to respondent's contentions compag asia was not competing with unrelated subcontractors in singapore because those entities did not have the technology equipment engineering or training required to make compaq u s pca's compag u s exercised its business judgment during and when it needed additional pca's in purchasing those pca's from unrelated subcontractors in the united_states respondent may not substitute his business judgment for petitioner's under the guise of a sec_482 allocation see bausch lomb inc v commissioner t c pincite 4_tc_1215 compaq u s did however incur higher freight and duty costs when shipping pca's from compag asia rather than from the mostly u s -based unrelated subcontractors thus price adjustments to reflect these differences are appropriate but do not render uncontrolled sales noncomparable see sec_1 2a e example income_tax regs the incremental freight costs that were reguired to ship pca's from compag asia during and were dollar_figure million decreasing the compag asia aggregate price by that amount the parties also stipulated to the net duty costs that were incurred on the compag u s purchase of compag asia pca's compag u s would not have incurred this net duty cost if it had purchased the pca's from the primarily u s -based unrelated subcontractors during and the appropriate adjustment for duty costs was to reduce compag asia prices by dollar_figure million to make them comparable with unrelated subcontractor prices compaq u s paid unrelated subcontractors for setup and cancellation charges but did not pay compaq asia for similar costs thus at arm's length an adjustment must be made for the setup and cancellation charges paid to the unrelated subcontractors according to petitioner for and the appropriate adjustment for the setup and cancellation charges was a dollar_figure million increase in compaq asia prices regarding material inventories petitioner argues that compaq asia had more at risk than did unrelated subcontractors because compag asia purchased materials and components based on a nonbinding forecast accordingly if either demand or design for a pca changed compaq asia bore the risk that its materials and components inventory would not be used or would become obsolete the unrelated subcontractors on the other hand waited until they received a firm purchase order before they committed to buying materials and components furthermore compag u s contractually committed to be responsible for the materials and components inventories in the event that demand or design changed thus compag u s and not the unrelated subcontractors bore the risk that design or demand would change at arm's length an adjustment is required to reflect the risks and costs borne by compag asia that were not borne by the unrelated subcontractors the parties stipulated that during and compaq asia incurred dollar_figure million in expenses related to cancellation of raw material contracts and component obsolescence of that amount dollar_figure million is attributable to pca cancellation and obsolescence costs with the remaining dollar_figure attributable to cpu cancellation and obsolescence costs the price adjustments asserted and quantified by petitioner are summarized in the following table compaq asia price increase decrease pca price adjustment dollar_figure million transactional adjustments add payment terms dollar_figure million advance purchase costs dollar_figure million setup cancellation charges dollar_figure million less freight dollar_figure million duties dollar_figure million defective pca costs dollar_figure million overall pca price adjustment dollar_figure million these adjustments would indicate that compag u s paid prices to compaq asia that were less than the comparable prices paid_by compaq u s to the unrelated subcontractors for nearly identical pca's adjusted for physical and transactional differences petitioner somewhat inconsistently asks at some points that the compag asia price be adjusted upward and at others that no sec_482 adjustment be made to the extent that petitioner implies that it is entitled to an affirmative adjustment reducing its u s tax_liability the evidence shows only consistency with arm's-length pricing not inadequate pricing in view of the necessity of approximations and adjustments we are not persuaded that the prices contemporaneously charged by compag asia to compaq u s and used in petitioner's tax reporting should be retroactively adjusted to the advantage of petitioner respondent despite the court's urging at the conclusion of trial provides no alternative adjustment calculations respondent attacks petitioner's cup analysis on several grounds arguing that flaws in petitioner's reasoning undermine the credibility of petitioner's cup first respondent argues that a majority of transactions constituting the cup are consignment purchases converted to turnkey prices the turnkey equivalent and do not represent actual sales respondent argues that these transactions cannot be used as comparable prices to the turnkey transactions with compag asia because consignment purchases cannot accurately be converted to comparable prices respondent's argument is unsupported by the record and was contradicted by respondent's expert chandler chandler's testimony on cross-examination included the following qo x your objections to the adjustment from consignment to turnkey then in terms of the real world markup really just come down to what the material markup is right a oh yes that actually--yes i have no qualms the clear issue is how large the markup should be q so you and i can agree that you can adjust from consignment to turnkey transactions and you can do so with certainty a you can adjust from consignment to turnkey transactions the--when you say whether you can do it with certainty is somewhat problematic since i clearly believe that sort of the percent net should be done here and you believe that the percent of gross should be used and that is a lot of money q and the certainty point is that there is a range of different markups in the marketplace isn't there a yes moreover we do not believe that excluding the turnkey equivalent transactions from the analysis would change the result here respondent's failure to provide an alternative cup analysis supports our impression that the undisputed actual transactions establish arm's-length consistency for petitioner's pricing respondent also challenges the use of percent as a material markup arguing that markups on other transactions were less than percent respondent's contention is that the excessive markup allows compag asia to earn too much money instead respondent advocates the use of a 5-percent material markup despite not being able to point to one single arm's- length transaction that took place at such a minimal markup at trial petitioner presented evidence showing that compaq u s paid a 7-percent material markup on dollar_figure million of turnkey purchases from iec and that the 7-percent iec markup was typical in the pca industry respondent's expert chandler also conceded that this markup was consistent with and fell within the middle of the range of material markups actually observed in the marketplace thus the compag asia use of the 7-percent markup was appropriate and in accord with the evidence in this case respondent also argues that the pca's in the controlled and uncontrolled transactions were not identical or nearly identical as required by sec_1_482-2a income_tax regs the overwhelming evidence established that the pca's within each category were substantially_similar or nearly identical and differed in only two respects the cost of the specific components and materials used on each pca and ii the amount of time required to process each pca as set forth above in accordance with the applicable regulations adjustments can be and were made to make the transactions comparable accordingly transactions with unrelated subcontractors warranted application of the cup_method respondent argues that volume discounts should apply to compaq asia sales in this case the regulations do not enumerate volume as a factor that may impact price rather the regulations merely provide that comparable uncontrolled sales do not include sales at unrealistic prices as for example where a member makes uncontrolled sales in small quantities at a price designed to justify a nonarm's-length price on a large volume of controlled sales sec_1_482-2a income_tax regs see generally bausch lomb inc v commissioner t c pincite petitioner presented substantial evidence showing that the prices that compag u s actually paid to unrelated suppliers although quoted by volume were not ultimately established by volume testimony on this point came from the unrelated subcontractors as well as from compag u s purchasing personnel the industry experts ray prasad charles--henri mangin and tim faucett similarly opined that the higher volume did not lead to lower prices in this case the testimony was that volume had no effect on price because unrelated subcontractors gave compag u s their best prices in light of the compag u s market position and overall level of potential business compag u s was big enough and bought enough pca's that it was able to demand and receive the best prices regardless of volume respondent also challenges petitioner's use of unrelated subcontractor transactions from and in establishing an arm's-length price under the cup_method respondent argues that using transactions with unrelated subcontractors from and was inappropriate and tainted the validity of the cup using comparable transactions from years prior to the taxable years in issue is common in sec_482 cases see sundstrand corp subs v commissioner t c pincite using comparable transactions from up to prior years bausch lomb inc v commissioner supra pincite using comparable sales from prior years 85_tc_172 using comparable transactions from up to years prior to the years in issue the transactions from and identified and used by petitioner did not significantly impact the conclusions of the cup_method during to the prices that were paid to the unrelated subcontractors averaged percent of the compag u s standard cost during to the arm's-length prices that were paid to the unrelated subcontractors averaged percent of the compag u s standard cost and during to the arm's-length price that was paid to the pca subcontractors averaged percent of the compag u s standard cost thus to the extent that uncontrolled pca prices changed over time the compag u s standard costs moved with the uncontrolled prices ultimately respondent argues that because the cup_method cannot be applied a profits-based fourth method is the appropriate method of determining arm's-length prices in this case the court was faced with the same prices v profit argument in bausch lomb inc in that case b l ireland like compaq asia had a lower cost structure than its competitors respondent argued in bausch lomb inc as he does here that b él ireland should have earned the same net profit margins as its competitors this court held the fact that b l ireland could through its possession of superior production technology undercut the market and sell at a lower price is irrelevant petitioners have shown that the dollar_figure they paid for lenses was a market price and have thus earned the right to be free from sec_482 reallocations bausch lomb inc v commissioner supra pincite the same is true in the present case the cup_method establishes arm's-length prices for pca's that were sold by compag asia and a large profit margin does not prevent use of the cup_method in summary respondent's position ignores the prices that were paid_by compaq u s to unrelated subcontractors instead respondent contends that compag asia should earn the same net profit margins while not charging the same prices as the comparable companies because compag asia costs were less than the costs of comparable companies respondent asserts that the prices that were paid to compag asia should be dollar_figure million less than the prices that were paid to the unrelated subcontractors for comparable pca's respondent however is unable to identify a single actual market participant that sold pca's at only two- thirds of the prevailing market price conclusion petitioner has satisfied its burden of proving that the prices in the intercompany_transactions were consistent with arm's-length prices our holdings in this opinion will be incorporated into the decision to be entered in this case when all other issues are resolved
